Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application No. 16/568,005 filed 09/11/2019 is in response to Applicant’s arguments/remarks and claims amendment filed 06/02/2021. Applicant’s response has been given full consideration. 
Claims Amendment
In the response filed on 06/02/2021 Applicant has amended claim 1 by adding the limitation of the ratio of discharge capacity of the solid electrolyte of the positive electrode layer to the discharge capacity of the positive electrode active material is 1/5 to 1/2, a limitation already recited in the same claim in percentage of 20% to 50%. 
The status of the claims stand as follows:
Currently amended 		1
Original 			2-5
4.3	New 				6
Claims 1-6 are currently pending in this application. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites the limitation "…the solid electrolyte of the positive electrode layer is Li1+xAlxTi2-x(PO4)3 " in line 2, without indicating the molar range of x; thus; the bounds of x are unknown, which renders the claim indefinite. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006)

This rejection was presented in the previous non-final Office Action dated 03/03/2021 and is maintained in this Office Action. 
Regarding Claim 1 Ogasa discloses an all solid battery (Ogasa Title, Abstract, paragraph 0011) comprising a solid electrolyte layer (Ogasa paragraph 0014) of which a main component is phosphoric acid salt-based solid electrolyte (Ogasa paragraph 0016, 0017, 0044, 0045); a positive electrode layer, a negative electrode layer, and a solid electrolyte disposed between the positive 
Ogasa is silent about wherein a discharge capacity of the solid electrolyte of the positive electrode layer is 20 % to 50 % on a presumption that a discharge capacity of the positive electrode active material is 100% or expressed in fraction being 1/5 to ½. 
Ogasa discloses the electrode active material included in the positive electrode layer is LinM’PO4, where M' is at least one selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti, and Zr (Ogasa paragraph 0026, 0027). Instant specification also discloses the positive electrode active material is LiCoPO4, and it is preferred that Co, Mn, Fe, Ni or the like may be used as the transition metal (Instant specification as originally filed paragraph 0014); thus, Ogasa and the instant specification disclose similar positive electrode active materials. Ogasa also discloses the solid electrolyte wherein the solid electrolyte crystal is NASICO-type Li1+xMyR2-ySizP3-zO12+a which is represented by Li1+xAlyTi2-ySizP3-zO12+a when M Al, Mg and R is Ti (Ogasa paragraph 0017, 0018, Table 1, 3), Li1+xMyZr2-ySizP3-zO12+a (Ogasa paragraph0019, Table 3). Instant specification also discloses the solid electrolyte is Li1+xAlxTi2-x(PO4)3 and Li1+xAlxZr2-x(PO4)3 (Specification as originally filed paragraph 0012), both disclosing analogous compounds where a minor amount of the phosphorus is substituted with silicon in the disclosure of Ogasa such as Li1.1Al0.1Ti1.9Si0.1(P2.9O12) and Li1.1Al0.1Zr1.9Si0.1(P2.9O12) (Ogasa Table 1, 3). Regarding the manufacturing process of the electrodes Ogasa discloses the electrode active material and the solid electrolyte are mixed and formed into a slurry and then coated (Ogasa paragraph 0080). Instant Specification also discloses In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
Regarding Claim 2 Ogasa discloses the positive electrode active material is a phosphate (Ogasa paragraph 014, 0053) and the active material included in positive electrode layer is LinM’PO4, where M’ is selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti and Zr (Ogasa paragraph 0026, 0027, 0055). Selecting Co from among the other disclosed metals to obtain LiCoPO4 as the positive electrode active material would have been obvious to try to a person of ordinary skill in the art as is considered choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). Ogasa also discloses the solid electrolyte is NASICO-type Li1+xAlyTi2-ySizP3-zO12+a, when M can be Al, Mg and R is Ti in the formula  Li1+xMyR2-ySizP3-zO12+a, (Ogasa paragraph 0017,0018, Table 1, 3), Li1+xMyZr2-ySizP3-zO12+a (Ogasa Table 3), considered analogous to the claimed compound, and it would have been obvious to a person of ordinary skill in the art to have varied the molar ratio of the elements and made z=0, and 1+xAlyTiz-y(PO4)3, or Li1+xMyZr2-y(PO4)3 since Ogasa teaches that a positive electrode active material were selected from types in a specific range (Ogasa paragraph 0013) including lithium metal phosphate (Ogasa Table 1-4) to reduce the formation of an inactive material due to interface reaction at the interface between an electrode active material and a solid electrolyte (Ogasa paragraph 0012).
Regarding Claim 4 Ogasa discloses the positive electrode layer includes an electrically conductive aid (Ogasa paragraph 0050) considered equivalent to the conductive auxiliary agent having electron conductivity.
Regarding Claim 5 Ogasa discloses an all solid battery include a positive electrode layer, a negative electrode layer and a solid electrolyte layer disposed between the positive electrode layer and the negative electrode layer (Ogasa paragraph 0040) and a current collector disposed on one surface of the positive electrode layer and the negative electrode layer (Ogasa paragraph 0041).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) as evidenced by Kwatek et al. “Electrical properties of LiTi2(PO4)3 and Li1.3Al0.3Ti1.7(PO4)3 solid electrolyte containing ionic liquid in Solid State Ionics 302 (2017) 54-60; Yuan Jin et al. “High-tap density LiFePO4 microsphere developed by combined computational and experimental approaches” in Cryst Eng Comm. 2018,20, 6695,6703, (http://www.matweb.com/search/datasheet_print.aspx?matguid=50da699462434773be5d4c95f8bfa569 ; accessed on 02/10/2021; and Pershina et al. “Extreme behavior of Li-ion conductivity in the Li2-Al2O3-P2O5 glass system” in Journal of Non- Crystalline Solids 430 (2015)64-72

Regarding Claim 3 Ogasa discloses wherein a ratio of the solid electrolyte in the positive electrode layer is 70 % by weight of the electrode material (Ogasa paragraph 0109), but is silent about its vol%. Ogasa discloses the positive electrode include 15% by weight positive electrode active material LiFePO4, 70 % weight of the solid electrolyte, 10 % weight acetylene black and 5 % weight lithium ion conductive glass (Ogasa paragraph 0109). Considering the solid materials constituting the electrode layer the vol% of each component is calculated from the mass and the density of each component. The solid electrolyte is 70 % by weight, taken to constitute 70 g of 100 g of the positive electrode layer, and Kwatek discloses the density of the solid electrolyte 2.7 g/cc (Kwatek Table 1 page 56) and the calculated volume is 25.9 (v=70 g/2.7 g/cc =25.9 cc). Similarly considering the 15% by weight LiFePO4 as the positive electrode active material disclosed by Ogasa (Ogasa paragraph 0109) and the density 3.6 g/cc disclosed by Juan Jin (Juan Jin page 6698 col. 2 paragraph 2) the calculated volume is 4.2 cc (v= 15 g/3.6g/cc = 4.2 cc) .Ogasa discloses the positive electrode layer include 10% by weight acetylene black, and the density of acetylene black is given by matweb site as 1.75 g/cc [http://www.matweb.com/search/datasheet_print.aspx?matguid=50da699462434773bce5d4c 95f8bfa569], and the calculated volume is 5.7 cc (v=10 g/1.75 g/cc = 5.7 cc). Ogasa discloses the positive electrode contains 5% by weight lithium ion conductive glass LizO-Al203-P20s5 (Ogasa paragraph 0109). Pershina discloses density of the glass is 2.45 g/cc (Pershina Table 1 page 65), and the calculated volume is 2.0 cc., (v=5 g/2.45 g/cc= 2.0 cc). Therefore, the volume % of the solid electrolyte is calculated from the total volume of the positive electrode to be 66 vol. % [(i.e. 25.9/25.94+4.24+5.74+2.0) x 100= 68.5 vol. %]. This calculated value is included in the claimed range of 10 vol.% to 70 vol.%. According to the MPEP, “In the case where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ogasa (U.S. PG Publication 2014/0080006) in view of Peng et al. (U.S. PG Publication 2019/0165400) 

The discussion of Ogasa as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of the claim in this section. 
Regarding Claim 6 Ogasa discloses the solid electrolyte on a cathode (Peng paragraph0006) wherein the solid electrolyte crystal is NASICO-type Li1+xMyR2-ySizP3-zO12+a which is represented by Li1+xAlyTi2-ySizP3-zO12+a when M is Al, and R is Ti (Ogasa paragraph 0017, 0018, Table 1, 3), but Ogasa is silent that the solid electrolyte has the formula Li1+xAlyTi2-y(PO4)3, and includes neither Si nor Zr. Peng discloses a solid-state rechargeable 3D microbattery (Peng paragraph 0005) having a solid-state electrolyte composed of crystalline Li1+xAlxTi2-y(PO4)3 (Peng paragraph 0005) and specific examples such as Li1.5Al0.5Ti1.5(PO4)3, Li1.4Al0.4Ti1.6(PO4)3, Li1.3Al0.3Ti1.7(PO4)3, Li1.2Al0.2Ti1.8(PO4)3, Li115Al0.1Ti1.9(PO4)3 are disclosed (Peng Table 1, paragraph 0045, Claim 7), all of which includes neither Si not Zr. Peng discloses the solid-state electrolyte has a high ionic conductivity as well as high chemical stability (Peng paragraph 0005, 0046) as compared to conventional solid-state Li-based electrolytes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified that solid electrolyte of Ogasa Li1+xAlyTi2-ySizP3-zO12+a (Ogasa paragraph 0017, 0018, Table 3) by the solid electrolyte of Peng Li1.5Al0.5Ti1.5(PO4)3, Li1.4Al0.4Ti1.6(PO4)3, 1.3Al0.3Ti1.7(PO4)3, Li1.2Al0.2Ti1.8(PO4)3, or Li115Al0.1Ti1.9(PO4)3 (Peng Table 1, paragraph 0045, Claim 7), that includes neither Si nor Zr because as taught by Peng the disclosed solid-state electrolyte has a high ionic conductivity as well as high chemical stability (Peng paragraph 0005, 0046). According to the MPEP this is considered to be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143I D). 
Response to Argument
In the response filed on 06/02/2021 Applicant traverses the rejection of the claims 1-2, 4-5 under 103 over Ogasa (U.S. PG Pub 2014/0080006). Applicant argues that Ogasa merely describes the possibility of adding a lithium ion conductive solid electrolyte crystal to the positive electrode as one option among several option (Remarks page 4). Examiner notes that Ogasa positively discloses the addition of conductive solid electrolyte crystal to the positive electrode (Ogasa paragraph 0050). In addition, in a specific example Ogasa discloses the positive electrode include 15% by weight positive electrode active material LiFePO4, 70 % weight of the solid electrolyte crystal, 10 % weight acetylene black and 5 % weight lithium ion conductive glass (Ogasa paragraph 0109). Therefore, Applicant’s argument that the disclosure is “merely as one option among other options” is not a persuasive argument as Ogasa positively teaches the addition of the solid electrolyte crystal to the positive electrode in a specific example (Ogasa paragraph 0109).  
Applicant also argues that Ogasa is absolutely silent as to the content of the lithium ion conductive solid electrolyte in the positive electrode layer (Remarks page 4). Examiner notes that Ogasa teaches the positive electrode include 15% by weight positive electrode active material LiFePO4, 70 % weight of the solid electrolyte, 10 % weight acetylene black and 5 % weight lithium ion conductive glass (Ogasa paragraph 0109). Since this disclosure is in percentage weight, it has 
Applicant argues that claim 1 has been amended to recite the discharge capacity of the active material is 1/5 to 1/2 (Remarks page 5). Examiner notes that this amendment is repetition of the previously recited discharge capacity expressed in percentage, which is now expressed as a ratio. 20% is 1/5 and 50% is 1/2. 
Applicant argues that a particular parameter must first be recognized as a result effective variable before the optimum of or workable range of such a variable might be characterized as routine experimentation (Remarks page 5). Examiner notes that the rationale of optimization through routine experimentation was not applied in the previous rejection and applicant’s argument has no relevance to the presented rejection. 
Applicant also argues that “obvious to try” is not a valid rationale for an obviousness finding (Remarks page 5). Examiner notes that this is an obviousness rationale that was applied in the rejection of Claim 2 where it is properly argued that choosing cobalt from among the other metals would have been obvious to try since it constitutes choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (See MPEP 2143 I E).
Regarding the claimed discharge capacity of 20% to 50% also expressed as a ratio of 1/5 to 1/2 Applicant argues that in a ratio of 71/100 and ratio of 11/100 as disclosed in Comparative Examples 1 and 2 the discharge capacity is reduced (Remarks page 5) and the claimed ratio yields more than predictable results (Remarks page 5). Examiner notes these are results from two examples for only two data points in a wide range of possible ratio values, and it is not known if other ratio values will have similar trends. Examiner also notes that since both the positive electrode disclosed by Ogasa and the claimed positive electrode are formed from similar materials 4, and it is preferred that Co, Mn, Fe, Ni or the like may be used as the transition metal (Instant Specification as originally filed paragraph 0014). Similarly, Ogasa discloses the electrode active material included LinM’PO4, where M' is at least one selected from Fe, Co, Mn, Ni, Al, Mg, Ca, Ti, and Zr (Ogasa paragraph 0026, 0027); thus, Ogasa and the instant specification disclose similar positive electrode active materials. The Instant specification also discloses the solid electrolyte is Li1+xAlxTi2-x(PO4)3 and Li1+xAlxZr2-x(PO4)3 (Specification as originally filed paragraph 0012), Ogasa also discloses the solid electrolyte wherein the solid electrolyte crystal is NASICO-type Li1+xAlyTi2-ySizP3-zO12+a representative of  Li1+xMyR2-ySizP3-zO12+a when M can be Al (Ogasa paragraph 0017, 0018, Table 1, 3), Li1+xMyZr2-ySizP3-zO12+a (Ogasa Table 3). Both disclosing analogous compounds where a minor amount of the phosphorus is substituted with silicon in the disclosure of Ogasa (Ogasa Table 1, 3). Regarding the manufacturing process of the electrodes the Instant Specification discloses the electrode active material and the solid electrolyte and electron conductive material are mixed and evenly dispersed into water or organic solution together with a binder and then a paste for electrode layer is obtained (Instant specification paragraph 0018). Ogasa discloses the electrode active material and the solid electrolyte are mixed and formed into a slurry and then coated (Ogasa paragraph 0080). Both electrodes of the instant invention and Ogasa are formed by similar process. Therefore, since both electrodes are formed from similar materials and formed by the similar process it is obvious for the solid electrolyte material of Ogasa to be the same as the present invention, and therefore it would still have the same characteristics, and consequently they will inherently have the same properties of charge and discharge. According to the MPEP 2112.01 II, “Products of identical chemical composition cannot In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658, Fed. Cir. 1990) See MPEP 2112.01 II.
For reasons presented here and in the previous Office Action the previously presented rejection is still considered proper and is maintained in this Office Action. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722